              Case 3:20-cv-00262-LPR Document 5 Filed 11/02/20 Page 1 of 1


                            IN THE UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF ARKANSAS
                                     NORTHERN DIVISION

JIMMY MANES                                                                                              PLAINTIFF
ADC #164009

v.                                       Case No. 3:20-cv-00262-LPR

PHILLIP STERING, Correctional Officer,                                                                DEFENDANT
Craighead County Detention Center

                                                       ORDER

         The Court has reviewed the Proposed Findings and Recommended Disposition submitted

by United States Magistrate Judge Joe J. Volpe. (Doc. 4). No objections have been filed. After

careful consideration, the Court concludes that the Proposed Findings and Recommended

Disposition should be, and hereby is, approved and adopted in its entirety as this Court’s findings

in all respects.

         IT IS THEREFORE ORDERED that:

         1.        Plaintiff’s Complaint (Doc. 2) is DISMISSED without prejudice for failure to

state a claim upon which relief may be granted.

         2.        Dismissal of this action counts as a “strike” for purposes of 28 U.S.C. § 1915(g).1

         3.        The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis

appeal from any Order adopting these recommendations and the accompanying Judgment would

not be taken in good faith.

         DATED this 2nd day of November 2020.



                                                                 ________________________________
                                                                 LEE P. RUDOFSKY
                                                                 UNITED STATES DISTRICT JUDGE

1
     Title 28 U.S.C. § 1915(g) provides as follows: “In no event shall a prisoner bring a civil action or appeal a
     judgment in a civil action or proceeding under this section if the prisoner has, on 3 or more prior occasions, while
     incarcerated or detained in any facility, brought an action or appeal in a court of the United States that was
     dismissed on the grounds that it is frivolous, malicious, or fails to state a claim upon which relief may be granted,
     unless the prisoner is under imminent danger of serious physical injury.”
